SENDER: COMPLETE THIS SECTION

@ Complete Items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return tha card to you.

@ Attach this card to the back of the malipiece,
or on the front if space permits.

COMPLETE THIS SECTION ON DELIVERY

A. Sig

ef Steet

 

 

‘Dowetin Paces | y/aa/te

 

1. Article Addressed to:
NATL SfuDenT CLEARINGHOUSE
cfo GENERAL COUNSEL

2300 PULLES STation BWO, STE 229

HERNGPN, VA 25-4

D. Is delivery address different from tem 1? Yes
If YES, enter delivery address below: (] No

\

‘

 

 

 

 

 

 

UUMUEAOO UUROUY NAO OULU A; Sosa ye 0 Pay Mal ae
O Adult Signature O Reg
9590 9402 1570 5362 7705 91 EL Bent Stonature Fleetricted Delvery _[-) Registered Mail Restric
. O Certified Mail Restricted Delivery QO Retum Receipt for
; CG Gotedl on Dates Resist Depearr 11 Signature Confirmation’
; 2. Article Number (Transfer from service labe} See es o Signature Con
Food (69> 0013 7099 ait Seeman’

Cl Insured Mail Restricted Delivery
(over $500)

 

PS Form 3811, July 2015 PSN 7530-02-000-9083

Domestic Return Receip
